DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to claim 16 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 16 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19-20, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 101208473) and further in view of Dickens (US 2017/0215476).
Regarding claim 16, Jang teaches an e-liquid for electronic tobacco comprising 0-25 mg / ml (0-.8 g/L equivalent – see [0032]).  CO2 is added to the composition which dissolves in the water-ethyl alcohol solvents at a concentration of 18.1 mg/ 25 mL (0.724 g / L equivalent – see [0027]).  The addition of the CO2 gives the user a light acidic flavor and a tingling sensation ([0023]).  The composition further comprises 55-90 wt. % propylene glycol, 5-40 wt. % glycerin, 1-30 t. % water ([0011]).  The CO2 is added in dry ice form ([0042]).
Jang does not expressly reach the specific composition ranges corresponding to the claimed invention regarding the CO2 concentration.
In the same field of endeavor of vaping compositions as Jang (see title, abs), Dickens teaches: an aerosol system comprising components such as nicotine ([0019]), an aerosol generator ([0019]), glycerol ([0048]), propylene glycol ([0048]), and teaches that the precise amounts / concentrations of the ingredients can vary ([0048]).
It has been held that where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, and a prima face case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions).
To add the CO2 concentration as taught by Dickens in the vaping composition of Jang had the benefit that it was a result-effective variable for modification within the level of skill of one of ordinary skill in the art and would have controlled / increased the acidity and tingling sensation as understood by one of ordinary skill in the art before the effective filing date and would have yielded predictable results.
Regarding claim 19, the combination Jang / Dickens is considered close enough to the claimed range to render obvious the range of from 1-60 g/L nicotine.  Applicant has NOT demonstrated unobvious results or secondary considerations of addition of nicotine to the composition of Jang / Dickens.
Regarding claim 20, the combination Jang / Dickens renders obvious a similar range 0-0.8 g/L nicotine and is considered an obvious variant of 3 g/L of nicotine.  Applicant has NOT demonstrated unobvious results or secondary considerations of addition of nicotine to the composition of Jang / Dickens.
Regarding claim 25, the combination Jang / Dickens discloses: use of flavorings such as methanol & peppermint extract are included (Jang [0012]).
Regarding claim 26, the combination Jang / Dickens discloses: a cartridge (see cartridge of [0024] of Dickens) suitable for use with an electronic cigarette device (it is interpreted as suitable for) containing the inhalable composition according to claim 16.
Regarding claim 27, the combination Jang / Dickens discloses: an electronic cigarette device (see e-cigarette 10 of [0024] of Dickens) comprising the cartridge of claim 26 (see cartridge of [0024] of Dickens).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 101208473) and further in view of Dickens (US 2017/0215476), and Silvestrini (JP 2017/538448).
Regarding claims 22, the combination Jang / Dickens discloses: use of glycerol, propylene glycol and other solvents as a class of non-polymeric additives.
The combination Jang / Dickens does not disclose: wherein the proportion of glycerol to propylene glycol is 95:5 to 5:95.  The combination Jang / Dickens does disclose mass fractions and percentages, implying a volumetric ratio of glycerol to propylene glycol.  One of ordinary skill in the art would have looked to other references in the art to determine the optimum or working range of volumetric ratio of glycerol to propylene glycol.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
In the same field of endeavor of nicotine containing compositions as Jang (see title, abs), Silvestrini discloses: use of 65 vol. % propylene glycol and 30 vol. % glycerol ([0002] of detailed translation).
To select the volume fractions of glycerol and propylene glycol of Silvestrini in the vaping composition of Jang or Dickens was a suitable design for its intended uses and would have yielded predictable results.  
It would have been obvious to one of ordinary skill in the art to combine the volume fraction of Silvestrini with the vaping composition of Jang to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and yielded predictable results to one of ordinary skill in the art.
Regarding claim 23, the combination Jang / Dickens discloses: use of glycerol, propylene glycol and other solvents as a class of non-polymeric additives.
The combination Jang / Dickens does not disclose: wherein the proportion of glycerol to propylene glycol is 80:20 to 20:80 vol. %.  The combination Jang / Dickens does disclose mass fractions and percentages, implying a volumetric ratio of glycerol to propylene glycol.  One of ordinary skill in the art would have looked to other references in the art to determine the optimum or working range of volumetric ratio of glycerol to propylene glycol.
In the same field of endeavor of nicotine containing compositions as Jang (see title, abs), Silvestrini discloses: use of 65 vol. % propylene glycol and 30 volume percent glycerol ([0002] of detailed translation).
To select the volume fractions of glycerol and propylene glycol of Silvestrini in the vaping composition of Jang or Dickens was a suitable design for its intended uses and would have yielded predictable results.  
It would have been obvious to one of ordinary skill in the art to combine the volume fraction of Silvestrini with the vaping composition of Jang to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and yielded predictable results to one of ordinary skill in the art.
Regarding claims 24, the combination Jang / Dickens discloses: use of glycerol, propylene glycol and other solvents as a class of non-polymeric additives.
The combination Jang / Dickens does not disclose: wherein the proportion of glycerol to propylene glycol is 95:5 to 5:95.  The combination Jang / Dickens does disclose mass fractions and percentages, implying a volumetric ratio of glycerol to propylene glycol.  One of ordinary skill in the art would have looked to other references in the art to determine the optimum or working range of volumetric ratio of glycerol to propylene glycol.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
In the same field of endeavor of nicotine containing compositions as Jang (see title, abs), Silvestrini discloses: use of 65 vol. % propylene glycol and 30 vol. % glycerol ([0002] of detailed translation).
To select the volume fractions of glycerol and propylene glycol of Silvestrini and optimize their concentrations in the vaping composition of Jang or Dickens was a suitable design for its intended uses and would have yielded predictable results.  
It would have been obvious to one of ordinary skill in the art to combine the volume fraction of Silvestrini as optimized outside of the working range with the vaping composition of Jang to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and yielded predictable results to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19-20, 22-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17, 21 of copending Application No. 17/212266.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 16, claim 1 of the pending ‘266 application recites: an inhalable composition (see inhalable composition of claim 1 of ‘266 app), interpreted as suitable for use in an electronic cigarette device, comprising at least 1 g of nicotine per liter of composition (see 1 g/L of nicotine of copending  ‘266 application) and at least 1 g per liter of carbon dioxide (see at least 2 grams per liter of composition of ’266 application), wherein the nicotine and the carbon dioxide are dissolved in a solvent (see glycerol – water solvent of copending claim), wherein the molar ratio of carbon dioxide to nicotine is at least 0.025:1 (see 0.1:1 nicotine to carbon dioxide molar ratio of copending claim 1 of ‘266 application), wherein the solvent comprises 5% most by volume water in relation to the total volume of solvent (see 1-20 % by weight – this is interpreted as an overlapping range to the claimed range), and wherein the solvent comprises glycerol (see glycerol of copending claim).  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
	Regarding claim 19, ‘266 application claim 2 recites: containing 1-60 g/L of nicotine (see 1-60 g/L nicotine).
	Regarding claim 20, ‘266 application claim 2 recites: containing 1-60 g/L of nicotine (3 g/L nicotine is an overlapping range to the claimed range which is prima facie obvious to one of ordinary skill in the art).
	Regarding claim 22, ‘266 application claim 7 recites: 5% wt. propylene glycol (see range of glycerol:propylene glycol which overlaps the claimed range of instant claim 21 – 5:95 is interpreted as having a similar endpoint to the claimed subject matter which can render obvious the entire range).
	Regarding claim 23, ‘266 application claim 10 recites: wherein the solvent further comprises propylene glycol (see propylene glycol of claim 10), and the proportion of glycerol to propylene glycol present in the solvents is in the range of 80:20 to 20:80 by volume (this is interpreted as an overlapping range to the claimed range of claim 10 in the copending application).  70% weight is disclosed and while a conversion is required, some range of converted greater than 70% weight necessarily reads on at most 80% by volume as an overlapping range / amount / proportion.
	Regarding claim 24, the glycerol comprising at least 70% of the weight of the mixture is disclosed in 266 application claim 10 and is interpreted as an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
	Regarding claim 25, 266 application claim 17 claims / recites one or more flavouring compounds.
	Regarding claim 26, 266 application claim 18 recites a cartridge suitable for use with an electronic cigarette device, said cartridge containing the inhalable composition according to claim 1.
	Regarding claim 27, 266 application claim 19 recites an electronic cigarette device comprising the cartridge of claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743

                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743